DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 9/16/20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims discuss a device that falls under a machine in Step 1. 
In Step 2A, Prong One, the device falls under an abstract idea as a mental process with nothing more than a generic computer. 
Simply obtaining and processing data, even through machine learning models and the like, can be performed within a human mind even with the use of a generic computer does not recite any additional elements to integrate the judicial exception into a practical application in Step 2A, Prong Two. See MPEP § 2106.04(a)(2).
In Step 2B the claim does not recite additional claim elements that can amount to significantly more to overcome the Judicial Exception. Disclosing the utilization of a generic computer for algorithm processing is not sufficient to overcome the rejection.
Therefore, the claim is not eligible subject matter.
Including claim amendments to recite some form of physical control implementation such as “controlling the autonomous vehicle based on the selected vehicle trajectory” may overcome the rejection.
Dependent claims do not recite any further limitations that cause the claims to be patent eligible.  Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims are not patent eligible under the same rationale as provided for in the rejection of the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dally et al. (US 2020/0249674).

Regarding claims 1 and 17, Dally discloses a combined prediction and path planning system including a computer-implemented method for generating motion plans for autonomous vehicles, the method comprising: obtaining, by a computing system with one or more processors and non-transitory computer-readable medium storing instruction, sensor data for an area around an autonomous vehicle (¶13 and ¶83-84); 
detecting, by the computing system, one or more objects in the area around the autonomous vehicle based at least in part on the sensor data (¶13 - One or more sensors can be used to sense information about objects (actionable or otherwise) near a present object to be maneuvered); 
determining, by the computing system using one or more machine-learned models, a plurality of candidate object trajectories for each object in the one or more objects (¶18 – A sequence of possible actions for all actors can be considered where machine learning can be utilized to improve the characterization of the actors, as well as to improve the predictions used in the creation of the decision tree or determination of values for each sequence of options); 
for each respective object in the one or more objects, generating, by the computing system using the plurality of candidate object trajectories as input to one or more machine-learned models, likelihood data for the plurality of candidate object trajectories (¶24-27 - a probability may be determined for … all possible actions of all potentially relevant actors where machine learning can be used in some situations to attempt to more accurately classify a driver based on the available information, such as rate of speed, distances maintained, frequency of lane changes, variations in direction, and the like); 
determining, by the computing system using the likelihood data for the plurality of candidate object trajectories for the one or more objects as input into the one or more machine learned models, updated likelihood data for each of the plurality of candidate object trajectories for each respective object in the one or more objects based on the likelihood values associated with candidate object trajectories for other objects in the one or more objects (¶25-27 – probability value corresponding to the recited likelihood data can be adjusted based on the actions of other actors which will more directly impact one or more of the monitored vehicles corresponding to the recited updating the likelihood value respective of other objects trajectories); and 
determining, by the computing system, a motion plan for the autonomous vehicle, wherein determining the motion plan comprises (¶13 - determine a sequence of possible actions for the present object to take to achieve a determined goal): 
generating, by the computing system, a plurality of candidate vehicle trajectories for the autonomous vehicle (¶13 - determine a sequence of possible actions corresponding to the recited plurality of possible candidate vehicle trajectories for the present object to take to achieve a determined goal); 
generating, by the computing system using the one or more machine-learned models, a cost value for each candidate vehicle trajectory in the plurality of candidate vehicle trajectories for the autonomous vehicle (¶13 and ¶22-23 - value function may determine value using a number of factors as discussed herein, such as may include penalties for options that would result in collisions, breaking the law, or making rapid acceleration changes that may be unpleasant for a passenger. The function may also include rewards for making progress towards the destination, making a successful lane change, avoiding collisions, providing a smooth ride, and keeping safe distances, among other such options. Various different value functions can be used that consider different value criteria, and there may be different weightings applied to different value criteria depending upon the current situation, as may benefit from machine learning where the value is influenced by the different rewards and penalties corresponding to the recited cost value for each candidate trajectory); 
determining, by the computing system, a pairwise cost for each respective candidate vehicle trajectory for the autonomous vehicle based, at least in part, on the cost value for the respective candidate trajectory for the autonomous vehicle and the updated likelihood values for the candidate object trajectories for the one or more objects; and selecting, by the computing system, a candidate vehicle trajectory from the plurality of candidate vehicle trajectories based, at least in part, on the pairwise cost for the candidate vehicle trajectory  (¶22-23 and ¶45-46 – selecting a navigation path of for the vehicle based on responsive actions of the other vehicles corresponding to the recited updated likelihood values and the respective values based on penalties and rewards corresponding to the recited cost value).

Regarding claims 2 and 18, Dally further discloses a respective model in the one or more machine-learned models is a deep-structured self-driving network that includes a plurality of subsections, each subsection producing an interpretable intermediate representation (¶57-61, ¶74 and Fig. 8 - deep neural network-based artificial intelligence and machine learning applications are utilized to analyze node based intermediate layers of the path determinations).

Regarding claims 3 and 19, Dally further discloses the cost value for each candidate vehicle trajectory for the autonomous vehicle is a unary cost value (¶13, ¶22-23, and Fig. 5 - value function may determine value using a number of factors as discussed herein, such as may include penalties for options that would result in collisions, breaking the law, or making rapid acceleration changes that may be unpleasant for a passenger. The function may also include rewards for making progress towards the destination, making a successful lane change, avoiding collisions, providing a smooth ride, and keeping safe distances, among other such options. Various different value functions can be used that consider different value criteria, and there may be different weightings applied to different value criteria depending upon the current situation where the final calculated path value is a unary value for each path of the decision tree).

Regarding claims 4 and 20, Dally further discloses the unary cost value is generated by using feature data associated with the autonomous vehicle and feature data associated with one or more candidate vehicle trajectories as input to a motion planning module of the one or more machine-learned models (¶13, ¶22-23, and Fig. 5 - value function may determine value using a number of factors as discussed herein, such as may include penalties for options that would result in collisions, breaking the law, or making rapid acceleration changes that may be unpleasant for a passenger. The function may also include rewards for making progress towards the destination, making a successful lane change, avoiding collisions, providing a smooth ride, and keeping safe distances, among other such options. Various different value functions can be used that consider different value criteria, and there may be different weightings applied to different value criteria depending upon the current situation where the final calculated path value is a unary value for each path of the decision tree).

Regarding claim 5, Dally further discloses generating likelihood data for each candidate object trajectory in the plurality of candidate object trajectories comprises (¶24-27 - a probability may be determined for … all possible actions of all potentially relevant actors where machine learning can be used in some situations to attempt to more accurately classify a driver based on the available information, such as rate of speed, distances maintained, frequency of lane changes, variations in direction, and the like): 
for each object in the one or more objects (¶24-27 - a probability may be determined for … all possible actions of all potentially relevant actors corresponding to the recited for each object in the one or more objects): 
determining, by the computing system, feature data associated with the object (¶27 – aspects of the driver of the other vehicle corresponding to the recited feature data associated with the object); 
determining, by the computer system, trajectory feature data associated with each candidate object trajectory (¶27 – path options of the other vehicles corresponding to the recited trajectory feature data associated with each candidate object trajectory); and 
using the feature data and the trajectory feature data as input to a motion forecasting module of the machine-learned model (¶27 - the probability of a given driver taking any of the path options may also depend, however, upon one or more aspects of the driver in order to classify the drivers of nearby cars to improve the probability determinations).

Regarding claim 6, Dally further discloses providing, by the computing system, environmental feature data as input to the motion forecasting module (¶15 - predict an optimal or preferred trajectory of the car based on factors such as the current state of the environment).

Regarding claim 7, Dally further discloses the likelihood data is a probability distribution that represents the likelihood of a particular object following each of the candidate object trajectories (¶24-27 - a probability may be determined for … all possible actions of all potentially relevant actors corresponding to the recited likelihood data being a probability distribution for each of the following candidate object trajectories).

Regarding claim 8, Dally further discloses determining, by the computing system using likelihood data for the plurality of candidate object trajectories for the one or more objects as input into the one or more machine learned models, updated likelihood data for each of the plurality of candidate object trajectories for each respective object in the one or more objects based on the likelihood values associated with candidate object trajectories for other objects in the one or more objects (¶25-27 – probability value corresponding to the recited likelihood data can be adjusted based on the actions of other actors which will more directly impact one or more of the monitored vehicles corresponding to the recited updating the likelihood value respective of other objects trajectories), comprises: 
generating, by the computing system using the one or more machine learned models, updated likelihood data based at least in part on a message passing stage in the one or more machine learned models in which the likelihood data for a respective plurality of candidate object trajectories associated with the respective object are compared to likely trajectories of one or more other candidates (¶25-27, ¶63 and ¶70 – machine learning application is an iterative process making multiple passes to optimize the results corresponding to the recited message passing state in order to generate the probability values for each respective object trajectories).

Regarding claim 9, Dally further discloses processing, by the computing system, the sensor data to produce an intermediate representation of the area around the autonomous vehicle (¶15-16 - predict an optimal or preferred trajectory of the car based on factors such as the current state of the environment, goals, and predicted reactions where predicting trajectories in an environment inherently includes the predicted intermediate representation of the environment in which those trajectories are included).

Regarding claim 10, Dally further discloses the one or more objects comprises at least one vehicle (Figs. 1A-3 disclose the objects in the environment as vehicles).

Regarding claim 11, Dally further discloses detecting the one or more objects in the area around the autonomous vehicle based at least in part on the sensor data comprises (¶13 - One or more sensors can be used to sense information about objects (actionable or otherwise) near a present object to be maneuvered): 
determining, by the computing system, a bounding box location associated with each object in the one or more objects and an initial velocity associated with each objected in the one or more objects (¶21 and ¶24 - prediction is based upon factors such as the current direction, location, speed, and acceleration of the nearby actors corresponding to the recited initial velocity where an approach can be used to determine which cells corresponding to the recited bounding box location will be occupied by a given actor at a given point in time).

Regarding claim 12, Dally further discloses selecting, by the computing system, a trajectory from the plurality of candidate trajectories based on the cost value associated with the trajectory (¶22-23, ¶45-46, and Figs. 4-5 – selecting a navigation path of for the vehicle based on responsive actions of the other vehicles corresponding to the recited updated likelihood values and the respective values based on penalties and rewards corresponding to the recited cost value).

Regarding claim 13, Dally further discloses an autonomous vehicle, comprising: a machine-learned motion planning model configured to receive sensor data and map data associated with an environment external to an autonomous vehicle and process the sensor data and the map data to generate a target motion plan for the autonomous vehicle, the machine-learned motion planning model comprising (¶13 - 13 - One or more sensors can be used to sense information about objects (actionable or otherwise) near a present object to be maneuvered to determine a sequence of possible actions corresponding to the recited target motion plan for the present object to take to achieve a determined goal utilizing machine learning): 
a backbone network configured to receive the sensor data and the map data as input and generate one or more intermediate representations associated with at least one object as output (¶15-16 and ¶49-50 – utilizing received sensor data to determine the state of the environment and the trajectories of other vehicles in the environment corresponding to the recited receive the sensor data and the map data as input and generate one or more intermediate representations of the object which can be processed in the provider environment 616 and navigation manager 620 corresponding to the recited backbone network), 
a trajectory sampler configured to evaluate a plurality of candidate object trajectories for the at least one object (¶18-20 and ¶79 – A sequence of possible actions for all actors can be considered where machine learning can be utilized to improve the characterization of the actors, as well as to improve the predictions used in the creation of the decision tree or determination of values for each sequence of options as processed by the processor including the recited trajectory sampler), 
a multi-modal uncertainty calculator configured to generate likelihood data for the plurality of candidate object trajectories for the at least one object (¶24-27 and ¶79 - a probability may be determined for … all possible actions of all potentially relevant actors where machine learning can be used in some situations to attempt to more accurately classify a driver based on the available information, such as rate of speed, distances maintained, frequency of lane changes, variations in direction, and the like as processed by the processor including the recited multimodal uncertainty calculator); and 
a cost calculator configured to generate a cost for one or more candidate vehicle trajectories for the autonomous vehicle based at least in part on the likelihood values (¶13, ¶22-23, ¶45-46, and ¶79 - value function corresponding to the recited cost for one or more candidate vehicle trajectories may determine value using a number of factors including the probability of each object action corresponding to the recited likelihood values as processed by the processor including the cost calculator).

Regarding claim 14, Dally further discloses one or more processors; and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising (¶13 and ¶83-84): 
obtaining, by the backbone network, sensor data for an area around the autonomous vehicle (¶15-16 and ¶49-50 – utilizing received sensor data to determine the state of the environment and the trajectories of other vehicles in the environment corresponding to the recited receive the sensor data and the map data as input and generate one or more intermediate representations of the object which can be processed in the provider environment 616 and navigation manager 620 corresponding to the recited backbone network); 
producing, by the backbone network, an interpretable intermediate representation of the area around the autonomous vehicle (¶49-50 – provider environment corresponding to the recited backbone network can generate a decision tree using sequences of possible actions and probable reactions, and generate scores for each sequence using a selected value function where sequence of possible actions corresponding to the recited interpretable intermediate representation of the area around the AV); 
detecting, by the backbone network, a plurality of objects in the area around the autonomous vehicle based at least in part on the interpretable intermediate representation of the area around the autonomous vehicle (¶49-50 – provider environment corresponding to the recited backbone network can generate a decision tree using sequences of possible actions and probable reactions corresponding to the recited plurality of candidate object trajectories of objects in the area around the AV, and generate scores for each sequence using a selected value function); 
determining, by the trajectory sampler, a plurality of candidate object trajectories for each object in the plurality of objects (¶49-50 and ¶79 – provider environment corresponding to the recited backbone network can generate a decision tree using sequences of possible actions and probable reactions corresponding to the recited plurality of candidate object trajectories of objects in the area around the AV, and generate scores for each sequence using a selected value function as processed by the processor including the recited trajectory sampler); 
for each respective object in the plurality of objects, generating, by using the plurality of candidate object trajectories for the respective object as input to the multi-modal uncertainty calculator, likelihood data for each candidate object trajectory in the plurality of candidate object trajectories (¶24-27 - a probability may be determined for … all possible actions of all potentially relevant actors where machine learning can be used in some situations to attempt to more accurately classify a driver based on the available information, such as rate of speed, distances maintained, frequency of lane changes, variations in direction, and the like); 
determining, by using the likelihood data for the plurality of candidate object trajectories for the one or more objects as input the multi-modal uncertainty calculator, updated likelihood data for the plurality of candidate object trajectories for each respective object based on the likelihood values associated with candidate object trajectories for the other objects (¶25-27 and ¶79 – probability value corresponding to the recited likelihood data can be adjusted based on the actions of other actors which will more directly impact one or more of the monitored vehicles corresponding to the recited updating the likelihood value respective of other objects trajectories as processed by the processor including the recited multimodal uncertainty calculator); and 
determining, by the cost calculator, a motion plan for the autonomous vehicle, based at least in part, on the updated likelihood values for the plurality of candidate object trajectories for each respective object (¶22-23 and ¶45-46 – selecting a navigation path corresponding to the recited motion plan for the vehicle based on responsive actions of the other vehicles corresponding to the recited updated likelihood values and the respective values based on penalties and rewards corresponding to the recited cost value).

Regarding claim 15, Dally further discloses each voxel has a binary value indicating whether the voxel includes a LIDAR point (¶47 – the use of a LIDAR sensor inherently includes a point cloud representation of the environment corresponding to the recited voxel having a binary value of either object is present or not given a voxel represents a value on a regular grid in a three-dimensional space).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dally et al. (US 2020/0249674), as applied to claim 15 above, in view of Zhang et al. (US 2020/0233429).

Regarding claim 16, Dally further discloses the use of a LIDAR sensor inherently includes a point cloud representation of the environment corresponding to the recited voxel having a binary value of either object is present or not given a voxel represents a value on a regular grid in a three-dimensional space (¶47) as well as producing the intermediate representation of the area around the autonomous vehicle (¶15-16 - predict an optimal or preferred trajectory of the car based on factors such as the current state of the environment, goals, and predicted reactions where predicting trajectories in an environment inherently includes the predicted intermediate representation of the environment in which those trajectories are included). Dally does not explicitly disclose concatenating the voxelized representation of the sensor data. 
However, Zhang discloses a system for efficient object detection with LIDAR including concatenating the voxelized representation of the sensor data at a plurality of time steps to generate a three-dimensional tensor representation of the sensor data (¶57 - Each LiDAR point in the voxel can be augmented with the relative offset with respect to the centroid. Attributes of each LiDAR point can be transformed through a fully connected network (FCN) into a feature space where each point feature can be concatenated with the locally aggregated feature to form a point-wise concatenated feature).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the concatenated voxelized LIDAR data of Zhang with the combined prediction and path planning system of Dally in order to provide an accurate perception and detection of objects in surrounding environments of the ADV required for the safe and reliable autonomous driving of an ADV (Zhang - ¶3).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Marchetti-Bowick et al. (US 2021/0188316) discloses a system of predicting reactive behavioral movements of trajectory predictions by the same Applicant as the present application and is of note.

	Caldwell et al. (US 2021/0046924) discloses a system of predicting object trajectories in reaction to other potential actions taken in their relative environment (Fig. 8).

	Raghu (US 9,459,623) discloses a system of predicting external agent reactions to other object movements in the environment around an AV (Figs. 1A-3).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J. REDA/Examiner, Art Unit 3665